Citation Nr: 0933686	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to July 1954.  
The Veteran died in 2004.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above-referenced claim.  

The record reflects that in July 2004 the Veteran perfected 
an appeal as to the previously denied claims for service 
connection for coronary artery disease, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD), an increased disability rating for PTSD, and 
entitlement to a total disability rating based upon 
individual unemployability.  However, the Veteran died prior 
to the completion of the appellate adjudication of these 
claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The record reflects that the Veteran died in August 2004.  
The Veteran's Certificate of Death, dated in August 2004, 
shows that the immediate cause of his death was chronic 
obstructive pulmonary disease, with congestive heart failure, 
dementia, and Parkinson's disease listed as underlying causes 
of death.  At the time of his death, the Veteran was service-
connected for PTSD, rated as 70 percent disabling; and 
Reynaud's disease, rated as 10 percent disabling.  

The appellant essentially contends that the Veteran's death 
was contributed to by his service-connected disabilities.  
Specifically, she asserts that the Veteran's PTSD caused or 
significantly contributed to his heart disease and ultimately 
contributed to his death.   

The Board notes that service connection for the cause of a 
veteran's death may be granted if a disability incurred in or 
aggravated by service was either the principal, or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Veteran's Death Certificate reflects that the Veteran 
resided at P.G.R.N.C., a skilled nursing facility, at the 
time of his death.  However, the claims file is negative for 
records associated with his medical treatment at this 
facility reflecting the Veteran's condition prior to his 
death.  The Board observes that VA shall, if authorized, 
obtain all relevant medical records, including private 
medical records.  38 C.F.R. § 3.159(c)(1).  These records may 
be relevant to the claimant's claim, but it does not appear 
that the RO has sought to obtain such records.  The Board 
recognizes that the claims file includes medical opinions of 
record concerning the question of whether the Veteran's 
service-connected disabilities caused aggravated or caused 
the coronary artery disease that is claimed to have caused 
the Veteran's death.  However, the Board observes that it is 
possible that the nursing home records may be relevant to the 
claim on appeal.  As such, the Board finds that it has no 
choice under the law by to remand this matter further 
development, as these records may prove beneficial in 
deciding the whether a service-connected disability 
significantly contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain all available records of the 
Veteran's inpatient treatment prior to his 
death at the skilled nursing facility 
listed on his Certificate of Death.  If 
deemed necessary, the RO should contact 
the appellant to obtain the specific dates 
of the Veteran's care at the skilled 
nursing facility.  All records obtained 
shall be associated with the claims file 
in the claims file.  If such records are 
otherwise unavailable or unobtainable, the 
RO shall so indicate. 

2.  Upon receipt of the above information, 
if obtained, the RO/AMC shall take 
whatever other development it deems 
necessary to fully and fairly adjudicate 
the claim.  

3.  After completion of the above the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



